                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

GARY LIN, individually and on
behalf of all others similarly
situated,

          Plaintiff,
                                                Case No. 19-11889
v.                                              Honorable Victoria A. Roberts
                                                Mag. Judge Anthony P. Patti

CRAIN COMMUNICATIONS INC.,

     Defendant.
_________________________________/

 ORDER DENYING DEFENDANT’S MOTION TO DISMISS [ECF No. 10]
     I.      INTRODUCTION
          Plaintiff Gary Lin (“Lin”) filed this class action complaint alleging that

Defendant Crain Communication, Inc. (“Crain”) violated Michigan’s

Personal Privacy Protection Act, M.C.L. § 445.1712 (“PPPA”), and was

unjustly enriched by disclosing sensitive and statutorily protected

information to third parties.

          Lin alleges that Crain disclosed Personal Reading Information (“PRI”)

to data mining companies in violation of the PPPA. [ECF No. 6, PageID.60,

¶ 9]. Lin also contends that Crain sold “highly detailed customer lists,”




                                            1
including sensitive information, about him and others to interested third

parties. [ECF No. 6, PageID.68, ¶ 28].

         For the reasons stated below, the Court DENIES Crain’s motion to

dismiss.

   II.      BACKGROUND

            A. Procedural Background
         On June 25, 2019, Lin filed this putative class action on behalf of

himself and others who allegedly had their PRI disclosed to third parties by

Crain without consent. Crain moves to dismiss pursuant to Federal Rules of

Civil Procedure 12(b)(6) and 12(b)(1).

            B. Factual Background
         Crain is a multi-industry publishing conglomerate. It is incorporated in

Delaware and maintains its corporate headquarters and principal place of

business in Detroit, Michigan. [ECF No. 6, PageID.66, ¶ 14]. In Michigan,

Crain publishes and sells several nationally-circulated publications,

including Autoweek. [ECF No. 6, PageID.80, ¶ 61-62].

         According to Lin, Crain maintains a vast digital database comprised

of customers’ PRI, which includes “subscriber’s full name, home address,

and the title of the Crain publication(s) to which he or she subscribes.”

[ECF No. 6, PageID.60, ¶ 9]. Lin says Crain discloses this PRI to data


                                         2
aggregators and appenders who then supplement it with intimate and

highly-detailed demographic and personal information about customers,

including subscriber ages, genders, incomes, the names of their

employers, and the industries in which they work, etc. [ECF No. 6,

PageID.74, ¶ 44]. Lin alleges that Crain allows almost any organization to

rent a customer list that contains numerous categories of detailed customer

information. [ECF No. 6, PageID.60, ¶ 11]. According to Lin, Crain never

requires an individual to read or agree to any terms of service, privacy

policy, or information-sharing policy, and fails to obtain any consent from –

or provide effective notice to – its subscribers before disclosing their PRI.

[ECF No. 6, PageID.76, ¶ 50].

      Lin is a citizen of Virginia; he subscribes to Crain’s magazine. [ECF

No. 6, PageID.59, ¶ 7]. Lin says Crain did at least these three things in

violation of the PPPA: (1) disclosed mailing lists containing Lin’s PRI to

data aggregators and data appenders, who then supplemented the mailing

lists with additional sensitive information from their own databases, before

sending the mailing lists back to Crain; (2) disclosed mailing lists containing

Lin’s PRI to data cooperatives, which in turn gave Crain access to their own

mailing list databases; and (3) rented and/or exchanged its mailing lists

containing Lin’s PRI—enhanced with additional information from data

                                       3
aggregators and appenders—to third parties. [ECF No. 6, PageID.82, ¶ 70-

73].

       Lin paid for his subscriptions. He says he ascribed value to the

privacy of his PRI, and its sale and disclosure caused him to receive less

value than he had paid for in his subscription costs. Lin says he would not

have been willing to purchase subscriptions at the full price charged, if at

all, had Crain adequately informed him of its disclosure practices. [ECF No.

6, PageID.84, ¶ 86]. Moreover, Crain’s disclosure of Lin’s PRI to third

parties caused an influx of junk mail and marketing calls. [ECF No. 6,

PageID.61, ¶ 13].

         C. Michigan PPPA
       In 1988, Michigan enacted the PPPA shortly after the enactment of the

federal Video Privacy Protection Act (“VPPA”), 18 U.S.C. § 2710. Congress

passed the VPPA to “preserve personal privacy with respect to rental,

purchase, or delivery of video tapes or similar audio-visual materials,” S.

Rep. No. 100-599, at 1 (1988), reprinted in 1988 U.S.C.C.A.N. 4342-1.

       Like the VPPA, Michigan’s bill aims to “preserve personal privacy with

respect to the purchase, rental, or borrowing” of written materials, sound

recordings, and video recordings. 1988 Mich. Pub. Acts No. 378 at p. 1559.

The PPPA addresses many concerns related to an “unwarranted invasion of

                                       4
privacy.” House Legislative Analysis, Privacy: Sales, Rentals of Videos, Etc.,

H.B. 5331, (Jan. 20, 1989) (“Many in Michigan also believe that one’s choice

in videos, records, and books is nobody’s business but one’s own, and

suggest the enactment of a statute to explicitly protect a consumer’s privacy

in buying and borrowing such items”).

      In 2016, the Michigan legislature amended the PPPA. Mich. Comp.

Laws § 445.1711 et seq.). However, the Court reviews the PPPA prior to its

2016 amendment because Crain’s alleged wrongful disclosures preceded

the amended statute’s enactment. The subsequent amendments do not

apply retroactively to claims that accrued prior to its effective date. Coulter-

Owens v. Time Inc., 695 F. App'x 117, 121 (6th Cir. 2017) (“The

new PPPA does not contain any express statement of intended retroactivity

… and given the extensive substantive changes … it cannot be viewed as

merely a “clarifying” amendment intended for retroactive application.”)

      The PPPA, prior to its amendment, prohibited persons “engaged in the

business of selling at retail, renting, or lending books or other written

materials, sound recordings, or video recordings” from disclosing material “to

any person, other than the customer, a record or information concerning the

purchase, lease, rental, or borrowing of those materials by a customer that

indicates the identity of the customer.” PPPA § 2. A “record or information”


                                       5
could be disclosed only in circumstances listed in Section Three of the PPPA.

Prior to the amendment, those exceptions included disclosure “[w]ith the

written permission of the customer”; “[p]ursuant to a court order” or “a search

warrant”; “[t]o the extent reasonably necessary to collect payment for the

materials”; and for the “exclusive purpose of marketing goods and services

directly to the consumer,” if the disclosing party informed “the customer by

written notice that the customer may remove his or her name at any time by

written notice to the person disclosing the information.” Id. § 3.

          A customer “identified in a record or other information disclosed in

violation” of the PPPA can sue to recover “[a]ctual damages, including

damages for emotional distress, or $5,000, whichever is greater.” PPPA § 5.



   III.     LEGAL STANDARDS

          A. Fed. R. Civ. P. 12(b)(1)

          Dismissal is appropriate under Fed. R. Civ. P. 12(b)(1) where the court

lacks subject matter jurisdiction over a plaintiff's claim. If a Rule 12(b)(1)

motion challenges the court's subject matter jurisdiction based on the

sufficiency of the pleadings' allegations, the motion is a facial attack. United

States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). In reviewing a Rule

12(b)(1) facial attack, the court must accept all material allegations as true

                                         6
and construe them in a light most favorable to the non-moving party. Id. The

court should review 12(b)(1) challenges before others. Gould, Inc. v.

Pechiney Ugine Kuhlmann, 853 F.2d 445, 450 (6th Cir. 1988).

      Crain’s 12(b)(1) challenge to standing consists of “facial” attacks on

the court’s subject matter jurisdiction. This places the burden on Lin to show

jurisdiction. Golden v. Gorno Bros., Inc., 410 F.3d 879, 881 (6th Cir. 2005);

Cartwright v. Garner, 751 F.3d 752, 759 (6th Cir. 2014); United States v.

Ritchie, 15 F.3d 592, 598 (6th Cir. 1994); DLX, Inc. v. Kentucky, 381 F.3d

511, 516 (6th Cir. 2004).

      B. Fed. R. Civ. P. 12(b)(6)

      A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests a

complaint’s legal sufficiency. The federal rules require that a complaint

contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Indeed, “[t]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is plausible where the facts allow the Court to infer that the

defendant is liable for the misconduct alleged. Id. This requires more than

“bare assertions of legal conclusions”; a plaintiff must provide the “grounds”

                                        7
of his or her “entitlement to relief.” League of United Latin Am. Citizens v.

Bredesen, 500 F.3d 523, 527 (6th Cir. 2007); Twombly, 550 U.S. at 555

(while detailed factual allegations are not required, a pleading must offer

more than “labels and conclusions” or “a formulaic recitation of the elements

of the cause of action”). Ultimately, the question is “‘not whether [the plaintiff]

will ultimately prevail’ . . . but whether [the] complaint [is] sufficient to cross

the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 529-30

(2011) (citations omitted).

         In deciding a motion under Rule 12(b)(6), the Court must construe the

complaint in the light most favorable to the plaintiff, accept as true all well-

pled factual allegations, and draw all reasonable inferences in favor of the

plaintiff. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

Cir. 2008). The Court “may consider the Complaint and any exhibits attached

thereto, public records, items appearing in the record of the case and exhibits

attached to defendant’s motion to dismiss so long as they are referred to in

the Complaint and are central to the claims contained therein.” Id.

   IV.     ANALYSIS

           A. Lin Has Standing To Bring Suit Under the PPPA
         Crain argues that Lin lacks both statutory standing under the PPPA

and Article III standing under the United States Constitution.


                                        8
      “[A] plaintiff must possess both constitutional and statutory standing

in order for a federal court to have jurisdiction.” Loren v. Blue Cross & Blue

Shield of Mich., 505 F.3d 598, 606 (6th Cir. 2007).

                1. Statutory Standing
      Crain contends: (1) the PPPA protects only Michigan residents,

precluding Lin from seeking relief; and (2) Lin does not make a claim for

damages.

                        a. Non-Residents of Michigan Are Protected By
                           The PPPA
      Crain argues that Lin cannot seek relief under the PPPA for alleged

violations of his personal privacy interests. Crain’s argument rests solely on

the fact that a non-Michigan resident has never brought suit under the

PPPA. This is unpersuasive and contravened by the language of the

statute and case law.

      The Michigan Supreme Court has not addressed whether a non-

Michigan resident may sue a Michigan-resident defendant under the PPPA.

The Court looks to the statutory construction of the PPPA and relevant

case law to determine whether Lin has statutory standing to bring suit

under the PPPA.




                                      9
      Statutory construction is a question of law. In re MCI, 460 Mich. 396,

413 (1999). In analyzing this issue, “[t]he fundamental rule

of statutory construction is to give effect to the Legislature's

intent.” Farrington v. Total Petroleum, Inc., 442 Mich. 201, 212 (1993). “If

the statutory language is clear and unambiguous, then we conclude that

the Legislature intended the meaning it clearly and unambiguously

expressed, and the statute is enforced as written. Huggett v. Dep't of Nat.

Res., 464 Mich. 711, 717 (2001); Performance Contracting Inc. v.

DynaSteel Corp., 750 F.3d 608, 611 (6th Cir. 2014) (“Under Michigan

law, statutory interpretation requires an examination of the plain language

of the statute.”).

      The plain language of the PPPA provides a cause of action for

customers whose information is disclosed in violation of it. See M.C.L. §

445.1711(a) (customer defined as “a person who purchases, rents, or

borrows a book or other written material, or a sound record, or a video

recording”). Clearly, the PPPA does not impose a residency requirement

for customers to have protections under the statute.

      For its argument, Crain relies on the presumption that a non-Michigan

customer cannot bring suit under the PPPA because every class action for

alleged violations of the PPPA has involved a class comprised of
                                       10
exclusively Michigan residents. But, a legislative purpose that articulates an

interest in protecting those within Michigan is not inconsistent with also

allowing non-Michigan residents to pursue claims against Michigan

resident-defendants. To conclude otherwise would imply that the Michigan

Legislature intended to protect in-state parties under the PPPA while

simultaneously allowing Michigan residents to violate the PPPA with

respect to out-of-state residents and entities within its borders.

      The Court declines to accept such an interpretation. If the Michigan

legislature intended to limit the statute to Michigan residents, it could have

done so explicitly. See, e.g., M.C.L. § 493.18 (“loans made by mail to

Michigan residents are subject to this act”).

      Crain says that Lin lacks standing. It does not contend that Lin has

another venue to pursue his grievance. Perhaps Crain believes that Lin has

no cause of action at all.

      It is hard to know what Crain’s position is, but Lin presumes that

Crain believes Lin should avail himself under Virginia law. Accordingly – in

his response – Lin does a choice of law analysis, which concludes by

saying Michigan has a greater interest in enforcing any claim he would

have against a Michigan corporation.


                                      11
       Crain never makes a choice of law argument in its motion or brief and

fails to address Lin’s argument in its reply brief. Instead, Crain concludes in

its reply that Lin focuses on “an irrelevant choice of law analysis.” [ECF No.

17, PageID.194]. This type of response confirms that Crain never intended

a choice of law argument, but that it believes Lin has no cause of action

against it because he is not a resident of Michigan.

       The Court finds that Lin waived any choice of law argument that may

have been available to it. More importantly, Crain’s argument that Lin has

no statutory standing is without merit.

                        b. Lin alleges damages sufficient to survive a
                           FRCP 12(b)(6) Challenge
       Crain argues that “Lin’s claim has no nexus to this state other than

his alleged payment to Crain.” [ECF No. 6, PageID.122]. This is not true.

Lin alleges that Crain disclosed his PRI to data mining companies in

violation of the PPPA. [ECF No. 6, PageID.60, ¶ 9]. He also contends that

Crain sold “highly detailed customer lists,” including sensitive information,

about him and others to interested third parties. [ECF No. 6, PageID.68, ¶

28].

       To allege statutory standing under the PPPA, Lin must allege that his

information was disclosed in violation of the statute. See Coulter-Owens,

                                      12
695 F. App'x at 121 (“given that the PPPA contains an express private right

to sue, it confers statutory standing on a person whose information was

disclosed in violation of it). Lin’s allegations are sufficient for standing

purposes.

      In addition, much of the alleged misconduct occurred in Michigan. Lin

seeks to recover damages based on the alleged disclosure and sale of PRI

by a Michigan based company from its Michigan offices. See Aguirre Cruz

v. Ford Motor Co., 435 F. Supp. 2d 701, 707 (W.D. Tenn. 2006).

      Michigan has a substantial interest in this matter because Crain is

one of its corporate domiciliaries. In re Aircrash Disaster Near Monroe,

Michigan, 20 F. Supp. 2d 1110, 1112 (E.D. Mich. 1998) (“Michigan has a

predominant interest in protecting the financial integrity of corporations who

conduct substantial business within its borders because this enables its

citizenry to earn livelihoods”).

      Given the broad definition of “customer” and the absence of a

limitation in the legislative text, the Court finds Lin has statutory standing to

the extent the alleged disclosure and sale of his PRI took place in

Michigan.



                 2. Article III Standing
                                        13
      Crain says Lin did not suffer an invasion of a legally protected privacy

interest under Michigan law because a non-Michigan resident plaintiff does

not have a privacy interest that is protected by the PPPA and therefore

cannot show the requisite injury for Article III standing.

      Lin alleges Crain violated his protected privacy interest by disclosing

PRI to data-mining companies and third-party database cooperatives,

making his subscription without privacy protections substantially less

valuable than subscriptions with privacy protections.

      Crain brings a facial challenge to Lin’s standing under Article III

pursuant Fed. R. Civ. P. 12(b)(1).

      To establish standing, a plaintiff must show that: (1) he has suffered

an injury in fact that is “concrete and particularized” and “actual or

imminent”; (2) the injury is “fairly ... trace[able] to the challenged action of

the defendant”; and (3) it is “likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992) (internal quotation marks omitted).

      An injury is particularized if it “affect[s] the plaintiff in a personal and

individual way.” See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548-49

(2016). An injury is concrete if it is “real, and not abstract.” Id. at 1548. An


                                        14
“intangible” harm may also be concrete where it is a de facto harm that the

legislature has “identif[ied] and elevat[ed]” such that individuals may seek

relief when they suffer a harm. See id.

      In finding that a plaintiff had Article III standing under the PPPA, the

Sixth Circuit stated, “the disclosure of that information [PRI] is a cognizable

injury in fact for purposes of Article III standing.” Coulter-Owens, 695 F.

App'x at 121.

      Taking Lin’s allegations as true, the alleged economic harm caused

by the disclosure of PRI provides support to conclude Lin suffered a

concrete injury. See Boelter v. Hearst Commc'ns, Inc., 192 F. Supp. 3d 427

(S.D.N.Y. 2016). The alleged violation of Michigan’s PPPA implicates his

“concrete interest” in the disclosure of his PRI without permission. Lujan,

504 U.S. at 572. The PPPA gives Lin a legally protected interest in the

privacy of his reading choices.

      Federal district courts in Michigan have consistently come to the

same conclusion. See Perlin v. Time, Inc., 237 F. Supp. 3d 623, 640–41

(E.D. Mich. Feb. 25, 2017) (holding that [PPPA] violation is “not a ‘bare

procedural violation,’ but rather a violation of the [PPPA’s] substantive core”

and “the right guaranteed by the [PPPA] is similar in kind to other privacy


                                      15
rights that were gradually recognized by American courts over the course

of the last century”); Moeller v. American Media, Inc. et al., 235 F. Supp. 3d

868, 873 (E.D. Mich. Jan. 27, 2017) (“Subscribers' right to privacy in their

personal-reading information is grounded in an interest ‘traditionally

regarded as providing a basis for a lawsuit in English or American courts.’

... And because the alleged violation of the Michigan PPPA here implicates

plaintiffs' ‘concrete interest’ in the nondisclosure of their personal

information without their permission, they have adequately pled a concrete

injury-in-fact.”) (citations omitted).

      The Court must accept all of Lin’s allegations as true. Ohio Nat. Life

Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990) (the court

“take[s] the allegations in the complaint as true”). And, they are sufficient to

establish that Lin has Article III standing to sue Crain.



         B. Belatedly, Crain Seeks Dismissal of Lin’s Unjust
            Enrichment Claim
   Nowhere in its motion to dismiss does Crain seek dismissal of Lin’s

unjust enrichment claim.

   But, Crain attempts to make new arguments and raise issues in its reply

brief that it neglected to address in its motion to dismiss, and argues for the


                                         16
first time in its reply brief that Lin’s unjust enrichment claim should be

dismissed.

   The Court declines to consider the newly-raised arguments in Crain’s

reply brief. See Malin v. JPMorgan, 860 F.Supp.2d 574, 578 (E.D. Tenn.

2012) (E.D.Tenn.2012) (“[A] movant cannot raise new issues for the first

time in a reply brief because consideration of such issues deprives the non-

moving party of its opportunity to address the new arguments.”) (internal

quotation marks omitted).

   V.    CONLUSION

   Lin has standing to bring suit under the PPPA. Crain’s motion to dismiss

[ECF No. 10] is DENIED. Crain must file an answer to the Amended

Complaint within fourteen days of entry of this Order.

   IT IS ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

Dated: 1/16/2020




                                       17
